department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l response date date number release date cc corp b04 postf-102185-02 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb atlanta from subject attn lewis k brickates acting chief branch cc corp this field_service_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this field_service_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend tp fc postf-102185-02 issue should tp’s warrants to acquire stock in fc be treated as options under sec_318 to this transaction facts the facts indicate that the warrants issued by fc in this case granted tp the right to acquire fc stock at tp’s election there were no contingencies on tp’s right to exercise the warrants although tp had a limited time to exercise the warrants there were no limitations on tp’s right to exercise conclusion therefore we do not recommend that tp’s warrants be disregarded nothing in the analysis or facts as currently developed justifies disregarding the warrants case development hazards and other considerations usually sec_318 is used as a straightforward black letter test to determine attribution the service has historically considered any right to acquire stock as an option under sec_318 see revrul_69_601 revrul_89_64 please call aimee k meacham at if you have any further questions associate chief_counsel corporate by lewis k brickates acting chief branch
